Title: To George Washington from John Carey, 2 April 1795
From: Carey, John
To: Washington, George


          
            Sir
            London, April 2, 1795
          
          By the ship Friends, captain Bacon, I have the honor of transmitting to Your Excellency a copy of your letters to Congress, written during the first four years of that memorable contest, which, under your auspices, so happily terminated in the establishment of American Independence.
          If, in any passage, I have mistaken your sense, if, by any errors of the press, it is obscured, permit me, Sir, to hope that such mistakes will be excused, when with great truth I declare that I have used my best endeavours to guard against them, and intend to rectify in a second edition whatever I can discover to be wrong in the first.
          Respecting the plan of publication I have adopted, which I fear Your Excellency will at first sight disapprove, and which is far from being satisfactory to myself, I would beg leave to refer to the copy herewith transmitted, which contains some manuscript remarks expressive of the motives that influenced me on the occasion.
          With sincere and ardent wishes for Your Excellency’s health, and that the indulgence of heaven may long preserve you a blessing to that happy country which is so much indebted to you for the happiness it enjoys, I have the honor to be Your Excellency’s most obedient humble servant,
          
            John Carey.
          
          
            P.S. I have also delivered into the hands of captain Bowen, of the ship Factor, bound for Philadelphia, two copies of the book, which he has promised carefully to convey to Your Excellency, one for Your Excellency’s library, the other containing the same manuscript observations as that now committed to the care of captain Bacon.
          
        